J-A24004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DAMIEN J. JACKSON                        :
                                          :
                     Appellant            :   No. 2368 EDA 2021

    Appeal from the Judgment of Sentence Entered November 18, 2021
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0001078-2021


BEFORE: PANELLA, P.J., BENDER, P.J.E., and SULLIVAN, J.

MEMORANDUM BY BENDER, P.J.E.:                      FILED OCTOBER 18, 2022

      Appellant, Damien J. Jackson, appeals pro se from the judgment of

sentence of 3 to 23 months’ incarceration, imposed after a jury convicted him

of his third offense of driving under the influence of alcohol (DUI), 75 Pa.C.S.

§ 3802(a)(1).      After careful review, we deem Appellant’s issues waived.

Accordingly, we affirm his judgment of sentence.

      Appellant was charged with several counts of DUI on January 12, 2021.

Two of the charges were dismissed prior to trial. Appellant proceeded to a

jury trial on the remaining DUI count on October 21 and 22, 2021. At the

close thereof, the jury convicted Appellant. On November 18, 2021, he was
J-A24004-22



sentenced to 3 to 23 months’ incarceration, plus fines and costs. Appellant

filed a timely, pro se notice of appeal.1

       On November 24, 2021, the court issued an order directing Appellant to

file a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Therein, the court notified Appellant that “[a]ny issue not properly included in

this statement timely filed and served pursuant to Pa.R.[A].P. 1925(b) shall

be deemed waived.”         Order, 11/24/21, at 1 (single page). 2   Further, the

court’s order informed Appellant that his statement must be served upon the

court, and “filed of record[,]” within 21 days of the date of the order. Id.

       On February 22, 2022, the court filed a Rule 1925(a) opinion stating

that Appellant never filed and served upon the court a Rule 1925(b)

statement. See Trial Court Opinion (TCO), 2/22/22, at 2 (unnumbered). The

court noted that its Rule 1925(b) order had been served on Appellant by First

Class Mail. Id. at 4. The court also pointed out that Appellant had clearly

____________________________________________


1On November 17, 2021, Appellant filed a pro se, premature notice of appeal.
Pennsylvania Rule of Appellate Procedure 905(a)(5) provides: “A notice of
appeal filed after the announcement of a determination but before the entry
of an appealable order shall be treated as filed after such entry and on the
day thereof.” Accordingly, we have corrected the docket to reflect that the
appeal lies from the judgment of sentence imposed on November 18, 2021.
2 See Greater Erie Indus. Development Corp. v. Presque Isle Downs,
Inc., 88 A.3d 222, 225 (Pa. Super. 2014) (en banc) (holding that, “[i]n
determining whether an appellant has waived his issues on appeal based on
non-compliance with [Rule] 1925, it is the trial court’s order that triggers an
appellant’s obligation[;] … therefore, we look first to the language of that
order”) (citations omitted).



                                           -2-
J-A24004-22



received the Rule 1925(b) order, as it had received “correspondence” from an

individual named “Ms. Monica Janiece Jones[,]” who purported to be the

“Power of Attorney” for Appellant.             Id. at 5.   In that correspondence, Ms.

Jones included a document entitled, “Statement of Errors Complained of on

Appeal under [R]ule 1925(b) and a request for extension for good cause

shown pursuant to Pa.R.A.P. 1922(b)[.]”              Id.   However, the court did not

accept that document as Appellant’s Rule 1925(b) statement because it “was

not filed with the Office of Judicial Support” and “Ms. Jones is not an attorney

and not licensed to practice [law] in the Commonwealth of Pennsylvania.” Id.3

       In light of Appellant’s failure to properly file a Rule 1925(b) statement,

the trial court concluded that he has waived any/all issues for our review. Id.

at 4. We agree. The fact that Appellant is proceeding pro se does not give

him license to ignore the relevant rules of procedure.                See Faretta v.

California, 422 U.S. 806 (1975) (stating that the right of self-representation

does not give a litigant license to refuse to comply with relevant rules of

procedure and substantive law). When the trial court ordered Appellant to file

a Rule 1925(b) statement, he was required to do so, and any issues not raised

in   that   statement     were    waived       on   appeal.     Pa.R.A.P.   1925(b)(1),

1925(b)(4)(vii).     Appellant did not file a 1925(b) statement and, thus, he

preserved no issues for our review. While Rule 1925(c)(3) gives recourse in
____________________________________________


3Additionally, the court observed that Ms. Jones’s correspondence was “a 17-
page document that fails to concisely state errors complained of on appeal.”
TCO at 5.


                                           -3-
J-A24004-22



the form of remand to appellants whose counsel acts ineffectively in failing to

file a Rule 1925(b) statement, that section is inapplicable to Appellant’s case

because he was proceeding pro se. Pa.R.A.P. 1925(c)(3). Appellant cannot

claim that his representation of himself was ineffective and, accordingly,

Appellant’s failure to file a concise statement of errors complained of on appeal

resulted in waiver of the issues he herein raises. See Faretta, 422 U.S. at

834 n.46 (“[W]hatever else may or may not be open to him on appeal, a

defendant who elects to represent himself cannot thereafter complain that the

quality of his own defense amounted to a denial of ‘effective assistance of

counsel.’”). Accordingly, we affirm his judgment of sentence.4

       Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2022




____________________________________________


4 Appellant requested oral argument, and his case is listed for argument on
October 18, 2022. In light of our disposition, we hereby strike Appellant’s
case from the oral argument list scheduled for that day.

                                           -4-